


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT
 
DATED AS OF DECEMBER 20, 2005
 


 
by and among

 
METALDYNE COMPANY LLC,
as Parent Borrower

 
and
 
METALDYNE CORPORATION,
as Holdings

 
and

 
CREDIT SUISSE,
as Administrative Agent and Lender

 
and

 
THE OTHER LENDERS PARTY HERETO,
as Lenders

 
and

 
CAPITALSOURCE FINANCE LLC,
as Syndication Agent
 
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
 
 


 
ARTICLE I.  DEFINITIONS, SCHEDULES & EXHIBITS
 
ARTICLE II.  THE CREDITS
SECTION 2.01
Commitments
10
SECTION 2.02
Loans and Borrowings
10
SECTION 2.03
Requests for Borrowings
10
SECTION 2.04
Funding of Borrowings
11
SECTION 2.05
Interest Elections
11
SECTION 2.06
Termination and Reduction of Commitments
12
SECTION 2.07
Repayment of Loans; Evidence of Debt
12
SECTION 2.08
Prepayment of Loans
13
SECTION 2.09
Fees
14
SECTION 2.10
Interest
14
SECTION 2.11
Alternative Rate of Interest
15
SECTION 2.12
Increased Costs
15
SECTION 2.13
Break Funding Payments
16
SECTION 2.14
Taxes 17
 
SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
18
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
19
 
ARTICLE III.   REPRESENTATIONS AND WARRANTIES
SECTION 3.01
Incorporation by Reference
20
SECTION 3.02
Organization; Powers
20
SECTION 3.03
Authorization; Enforceability
20
SECTION 3.04
Governmental Approvals; No Conflicts
20
SECTION 3.05
Properties
21
SECTION 3.06
Taxes
21
SECTION 3.07
Disclosure
21
SECTION 3.08
Insurance
21
SECTION 3.09
Solvency
21
SECTION 3.10
Senior Indebtedness
21
SECTION 3.11
Security Documents
21
SECTION 3.12
Anti-Terrorism Law
22

SECTION 3.13
Non-Guarantor Subsidiaries
22
SECTION 3.14
Accura Tool & Mold, Inc.
22
 
ARTICLE IV.   CONDITIONS
 
SECTION 4.01
Effective Date
23
SECTION 4.02
Each Draw Date
24
 
ARTICLE V.  AFFIRMATIVE COVENANTS
SECTION 5.01
Financial Statements and Other Information
24
SECTION 5.02
Notices of Material Events
24
SECTION 5.03
Information Regarding Collateral
25
SECTION 5.04
Existence; Conduct of Business
25
SECTION 5.05
Payment of Obligations
26
SECTION 5.06
Maintenance of Properties
26
SECTION 5.07
Casualty and Condemnation
26
SECTION 5.08
Use of Proceeds
26
SECTION 5.09
Insurance
26
SECTION 5.10
Books and Records; Inspection and Audit Rights
27
SECTION 5.11
Compliance with Laws
27
SECTION 5.12
Landlords’ Waiver and Consent
27
SECTION 5.13
Non-Guarantor Subsidiaries
27
SECTION 5.14
Further Assurances
27
 
ARTICLE VI.   NEGATIVE COVENANTS
SECTION 6.01
Incorporation by Reference
28
SECTION 6.02
Liens
28
SECTION 6.03
Asset Sales
28
SECTION 6.04
Sale and Leaseback Transactions
29
SECTION 6.05
Transfer of Equipment and Machinery
29
SECTION 6.06
X-22 Platform Products
29
SECTION 6.07
Changes to Material Contracts
29

SECTION 6.08
Accura
29
 
ARTICLE VII.  EVENTS OF DEFAULT
 
ARTICLE VIII.  THE ADMINISTRATIVE AGENT
 
ARTICLE IX.  MISCELLANEOUS
SECTION 9.01
Notices
34
SECTION 9.02
Waivers; Amendments
34
SECTION 9.03
Expenses; Indemnity; Damage Waiver
35
SECTION 9.04
Successors and Assigns
36
SECTION 9.05
Survival
38
SECTION 9.06
Counterparts; Integration; Effectiveness
38
SECTION 9.07
Severability
38
SECTION 9.08
Right of Setoff
38
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
39
SECTION 9.10
WAIVER OF JURY TRIAL
39
SECTION 9.11
Headings
39
SECTION 9.12
Confidentiality
39
SECTION 9.13
Interest Rate Limitation
40
SECTION 9.14
Senior Secured Credit Agreement
40


--------------------------------------------------------------------------------







CREDIT AGREEMENT dated as of December 20, 2005 (the “Agreement”), among
METALDYNE CORPORATION, a Delaware corporation (“Holdings”), METALDYNE COMPANY
LLC, a Delaware limited liability company (the “Parent Borrower”), the LENDERS
party hereto and CREDIT SUISSE, as Administrative Agent (in such capacity, the
“Administrative Agent”).
 
WHEREAS, subject to and upon the terms and conditions set forth herein, Parent
Borrower has requested that the Lenders establish the credit facility set forth
herein;
 
NOW, THEREFORE, Parent Borrower, Holdings, the Administrative Agent and the
Lenders agree as follows:
 
ARTICLE I.  DEFINITIONS, SCHEDULES & EXHIBITS
 
(a)  All capitalized terms and accounting terms used or incorporated by
reference herein without being defined herein shall have the meaning ascribed to
them in the Senior Secured Credit Agreement; provided that (i) references in the
Senior Secured Credit Agreement to “Foreign Subsidiary Borrowers” (except in the
definition of “Subsidiary”), and “Issuing Bank” shall be disregarded, (b)
references to (i) Section 2.15(b) shall be to Section 2.12(b) of this Agreement,
(ii) Section 2.19(b) shall be to Section 2.16(b) of this Agreement, (iii)
Section 2.17 shall be to Section 2.14 of this Agreement (iv) references to the
“Collateral Agent” shall be to the “Administrative Agent” hereunder and (c) all
other references to sections, articles or terms that are also expressly defined
herein, shall be to the sections and articles of this Agreement and to such
terms as defined herein. As used in this Agreement, the following terms have the
meanings specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accura” shall have the meaning assigned to such term in Section 3.14 hereto.
 
“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Advance Rate” has the meaning assigned to such term in Section 2.01.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Rate” means, for any day (a) 6.50% per annum, in the case of an ABR
Loan, or (ii) 7.50% per annum, in the case of a Eurocurrency Loan.
 
“Approved Fund” means with respect to any Lender (a) a CLO with respect to such
Lender and (b) that is a fund which invests in bank loans and similar extensions
of credit in the ordinary course of its business, any other fund that invests in
bank loans and similar extensions of credit in the ordinary course of its
business and is managed by such Lender, an Affiliate of such Lender, the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A hereto with such modifications as shall be approved by the
Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowing” means Loans made on the same Draw Date.
 
“Borrowing Request” means a request by the Parent Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“CLO” means, with respect to any Lender, any entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender.
 
“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.
 
“Collateral and Guarantee Requirement” means the requirement that:
 
(a) the Administrative Agent shall have received from each party thereto (other
than the Administrative Agent) either (i) a counterpart of (A) the Guarantee
Agreement, (B) the Indemnity, Subrogation and Contribution Agreement and (C) the
Security Agreement, in each case duly executed and delivered on behalf of such
Loan Party or (ii) in the case of any Person that becomes a Loan Party after the
Effective Date, a supplement to each of the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement and the Security Agreement, in each case
in the form specified therein, duly executed and delivered on behalf of such
Loan Party;
 
(b) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Agreement and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and
 
(c) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans hereunder on any Draw Date, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from
 
 -2-
 
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to assignments by such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable. The aggregate amount of the Lenders’ Commitment
shall not exceed $20,000,000.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost” means, with respect to any piece of Equipment and Machinery, the invoiced
amount for such piece of Equipment and Machinery which (i) a Loan Party has paid
in cash and (ii) no Loan has previously been made, minus any amounts paid on or
before June 23, 2005 in cash to reduce the amount owed on such invoice; provided
that the Cost shall not include any installation costs, engineering costs and/or
similar amounts incurred with the purchase and installation of such Equipment
and Machinery.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.
 
“Draw Date” has the meaning provided in Section 2.01(a).
 
“Effective Date” means the date on which the conditions specified in Section
4.01 hereof are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Contract” means an agreement between any Eligible Loan Party and the
manufacturer or vendor of any Equipment and Machinery relating to the purchase
by such Eligible Loan Party of such Equipment and Machinery, but only insofar as
the foregoing does not prohibit the assignment of such manufacturer’s and/or
vendor’s warranty obligations contained in such agreement.
 
“Eligible Loan Party” means Parent Borrower, Metaldyne Light Metals Company,
Inc., a Delaware corporation and Metaldyne Machining and Assembly Company, Inc.,
a Michigan corporation.
 
“Eligible Location” means each of the locations set for on Schedule 2 hereto or
such other locations as Administrative Agent may agree to in writing.
 
“Equipment and Machinery” means that certain equipment and machinery listed on
Schedule 5.08 hereto which is (i) used in the daily operations and in the
ordinary course of business of an Eligible Loan Party, (ii) located at an
Eligible Location, and (iii) either (A) acquired by a Loan Party within one
hundred eighty (180) days prior to the Effective Date or (B) is purchased by an
Eligible Loan Party on a Draw Date with the proceeds of a Borrowing.
 
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
-3-
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Parent Borrower, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause (a)
above and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Parent Borrower under Section 2.16(b)), (i) any United
States withholding Tax that is in effect and would apply to amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to any United States withholding
Tax pursuant to Section 2.14(a) and (ii) any withholding Tax that is
attributable to such Foreign Lenders’ failure to comply with Section 2.14(e).
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Ford PPAP” means the documentation relating to the pre-production approval
process conducted by Ford Motor Company on the Equipment and Machinery to
confirm that such Equipment and Machinery produces X-22 Platform Products at
proper specifications and at the proper rate.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
 
“General Intangibles” has the meaning assigned to such term in the Security
Agreement.
 
“GM PPAP” means the documentation relating to the pre-production approval
process conducted by General Motors on the Equipment and Machinery to confirm
that such Equipment and Machinery produces X-22 Platform Products at proper
specifications and at the proper rate.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit B hereto made by the Parent Borrower and the Subsidiary Loan Parties
party thereto in favor of the Administrative Agent for the benefit of the
Secured Parties and any other guarantee executed by any guarantor thereto in
favor of Administrative Agent and Lenders in respect of the Obligations.
 
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
 
“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit C
hereto, among Holdings, the Parent Borrower, the Subsidiary Loan Parties party
thereto and the Administrative Agent.
 
-4-
 
“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
each Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs in intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Parent Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Lender” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to become a party hereto pursuant to an
Assignment and Acceptance.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of the relevant Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in Dollars
(as set forth by the Bloomberg Information Service or any successor thereto or
any other service selected by the Administrative Agent which has been nominated
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
 
“Loan” means the loans made by the Lenders to the Parent Borrower pursuant to
this Agreement.
 
“Loan Document” means this Agreement and the Security Documents.
 
“Loan Parties” means the Parent Borrower and the other Subsidiary Loan Parties.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, contingent or otherwise, or
material agreements of Holdings, the Parent Borrower and the Subsidiaries
(including the Receivables Subsidiary), taken as a whole, (b) the ability of
 
-5-
 
any Loan Party in any material respect to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to the Lenders
under any Loan Document.
 
“Material Contract” shall mean each of the agreements scheduled as a “Material
Contract” on the certificate required to be delivered pursuant to Section
4.01(c) hereof.
 
“Material Indebtedness” means (a) Indebtedness in respect of the loans and
letters of credit outstanding under the Senior Secured Credit Agreement,
Existing Subordinated Notes, the Permitted Subordinated Notes and the Permitted
Senior Notes, (b) obligations in respect of the Permitted Receivables Financing
and (c) any other Indebtedness (other than the Loans), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Parent Borrower and
its Subsidiaries evidencing an aggregate outstanding principal amount exceeding
$15,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent Borrower or any Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Parent Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
 
“Maturity Date” means December 31, 2009.
 
“Net Proceeds” means, the cash proceeds received in respect of an event
including (i) any cash received in respect of any noncash proceeds, but only as
and when received, (ii) in the case of a casualty, insurance proceeds, (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments and (iv) in the case of any sale, transfer or other disposition of any
Collateral, the cash proceeds received in respect of such sale, transfer or
disposition net of the costs of such sale, transfer or disposition (including
taxes attributable thereto and any commissions and other customary transaction
fees, costs and expenses), other than any costs payable to any Affiliate or any
Subsidiary Loan Party.
 
“Non-Guarantor Subsidiaries” shall mean each of Metaldyne Driveline Co., LLC,
Metaldyne Engine Co., LLC, MRFC, Inc. and MTSP. Inc.
 
“Obligations” has the meaning assigned to such term in the Security Agreement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Perfection Certificate” means a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Administrative Agent.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05 of the Senior Secured Credit Agreement;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05 of the Senior Secured Credit
Agreement;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
-6-
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII herein;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary;
 
(g) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of the Subsidiaries are located, other than
any Mortgaged Property;
 
(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
 
(i) Leases or subleases granted to other Persons and not interfering in any
material respect with the business of Holdings, the Parent Borrower and the
Subsidiaries, taken as a whole;
 
(j) banker’s liens, rights of setoff or similar rights, in each case arising by
operation of law; and
 
(k) Liens in favor of a landlord on leasehold improvements in leased premises;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Prepayment Event” means (a) any sale, transfer or other disposition of any
Collateral (other than inventory constituting proceeds) or (b) any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Collateral (other than inventory
constituting proceeds).
 
“Prime Rate” means the rate of interest per annum as announced from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is announced as being effective.
 
“Proceeds” has the meaning assigned to such term in the Security Agreement.
 
“Related Lenders” means, with respect to any Lender, such Lender’s Affiliates or
an Approved Fund.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Rent Reserve Date” shall mean February 18, 2006.
 
“Rent Reserves” shall have the meaning assigned to such term in Section 5.12.
 
“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the total outstanding Loans
and unused Commitments at such time.
 
-7-
 
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit D hereto among the Parent Borrower, each Subsidiary Loan Party party
thereto and the Administrative Agent for the benefit of the Secured Parties.
 
“Secured Parties” has the meaning assigned to such term in the Security
Agreement.
 
“Security Documents” means the Security Agreement, the Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement and each other security
agreement or other instrument or document executed and delivered to secure any
of the Obligations.
 
“Senior Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any noncash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds in excess of $1,000,000, and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses and premiums
paid by Holdings, the Parent Borrower and the Subsidiaries in connection with
such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding) or the incurrence of Indebtedness, the
amount of all payments required to be made by Holdings, the Parent Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, and (iii) the amount of all Taxes paid (or reasonably
estimated to be payable) by Holdings, the Parent Borrower and the Subsidiaries,
and the amount of any reserves established by Holdings, the Parent Borrower and
the Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case during the 24-month period immediately following such
event and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of Holdings or the Parent
Borrower) to the extent such liabilities are actually paid within such
applicable time periods. Notwithstanding anything to the contrary set forth
above, (i) the proceeds of any sale, transfer or other disposition of
receivables (or any interest therein) pursuant to any Permitted Receivables
Financing shall not be deemed to constitute Senior Net Proceeds and (ii) the
proceeds of any sale, transfer or other disposition of receivables (or any
interest therein) pursuant to any European Factoring Arrangement shall
constitute Senior Net Proceeds only to the extent such proceeds can be
repatriated to the United States without adverse tax consequences to the Parent
Borrower or any Subsidiary.
 
“Senior Secured Credit Agreement” shall mean that certain Credit Agreement dated
as of November 28, 2000, as amended and restated as of June 20, 2002, as amended
through the Effective Date, among Metaldyne Corporation, the Parent Borrower,
the foreign subsidiary borrowers party thereto, the lenders party thereto and
the agents party thereto as may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
-8-
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Parent Borrower. Unless expressly
otherwise provided, the term “Subsidiary” shall not include Accura or any
Non-Guarantor Subsidiaries.
 
“Subsidiary Loan Party” means any Subsidiary that is not a Foreign Subsidiary.
 
“Supermajority Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 66 2/3% of the sum of the total outstanding
Loans and unused Commitments at such time.
 
“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority.
 
“Tranche D Term Loans” means the loans made pursuant to clause (i) of Section
2.01(a) of the Senior Secured Credit Agreement as in effect on the Effective
Date.
 
“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and (b) the other transactions
contemplated hereby.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“X-22 Platform Products” means those certain six speed fuel efficient front
wheel drive transmission components (such components to include, but not limited
to, the end cover assembly, differential assembly, valve bodies (upper and
lower) and output hub assembly) produced by Parent Borrower and/or its
Subsidiaries for sale to Ford Motor Company and General Motors.
 
“X-22 Equipment and Machinery” means that certain Equipment and Machinery
identified as “X-22 Equipment and Machinery” on Schedule 5.08 hereto.
 
(a)  Each Schedule to the Senior Secured Credit Agreement is incorporated by
reference herein as if a part hereof.
 
(b)  In the event that the Senior Secured Credit Agreement and/or the Tranche D
Term Loans cease to be outstanding at any time prior to the Maturity Date, each
section and definition thereof that is incorporated by reference herein shall
continue to be incorporated by reference herein as was in effect on the day
before the Senior Secured Credit Agreement and/or Tranche D Term Loans ceased to
be in effect or outstanding, as the case may be.
 
-9-
 
  ARTICLE II.  THE CREDITS
 
SECTION 2.01  Commitments.
 
Subject to the terms and conditions set forth herein, each Lender agrees to make
Loans to the Parent Borrower on any Business Day on or after the Effective Date
and on or before June 30, 2006 (any such date, a “Draw Date”) in the principal
amount requested by the Parent Borrower, but not to exceed any such Lender’s
individual Commitment at such time; provided that (i) the amount of any
Borrowing shall not exceed an amount equal to (x) 80% (the “Advance Rate”) of
the Cost of the Equipment and Machinery, minus (y) with respect to any Loans
made after the Rent Reserve Date, the applicable Rent Reserves and (ii) the
aggregate amount of the Loans made hereunder shall not exceed $20,000,000.
Amounts borrowed hereunder and repaid may not be reborrowed.
 
SECTION 2.02  Loans and Borrowings.
 
(a)  Each Loan shall be made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)  Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Parent Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not effect the obligations of
any Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing
or ABR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $1,000,000.
 
(d)  Notwithstanding any other provision of this Agreement, the Parent Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
SECTION 2.03  Requests for Borrowings.
 
To request a Borrowing, the Parent Borrower shall notify the Administrative
Agent of such request by prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be in a form approved by the Administrative Agent and
signed by the Parent Borrower. Each such Borrowing Request shall specify, in
compliance with Section 2.02, (i) the aggregate amount of such Borrowing; (ii)
the date of such Borrowing, which shall be a Business Day; (iii) whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; (iv) in the
case of a Eurocurrency Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; (v) a description, in reasonable detail, of the Equipment and
Machinery to be financed (which description shall include the name of the
Eligible Loan Party to own such Equipment and Machinery, the Cost and the
Eligible Location where the Equipment and Machinery are to be located); and (vi)
the location and number of the account of the owner of the applicable Equipment
and Machinery to which funds are to be disbursed, which shall be in compliance
with Section 2.04. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
 
-10-
 
SECTION 2.04  Funding of Borrowings.
 
(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to an account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the applicable Eligible Loan Party who
has purchased or is purchasing the Equipment and Machinery by promptly crediting
the amounts so received, in like funds, to an account designated by the Parent
Borrower in the applicable Borrowing Request.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Parent Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Parent Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Parent Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender the Federal Funds
Effective Rate or (ii) in the case of the Parent Borrower, the interest rate
applicable to Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.05  Interest Elections.
 
(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Parent Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Parent Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
 
(b)  To make an election pursuant to this Section, the Parent Borrower shall
notify the Administrative Agent of such election by written or fax notice (or
telephone notice promptly confirmed by written or fax notice) by the time that a
Borrowing Request would be required under Section 2.03 if the Parent Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be made by hand delivery or fax to the
Administrative Agent in a form approved by the Administrative Agent and signed
by the Parent Borrower.
 
(c)  Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
-11-
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If an Interest Election Request with respect to a Eurocurrency Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.06  Termination and Reduction of Commitments.
 
Unless previously terminated, the Commitments shall terminate at 5:00 p.m., New
York City time, on the June 30, 2006. Commitments shall be automatically and
permanently reduced upon the making of a Loan by the amount of such Loan. The
Parent Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000. The
Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
 
SECTION 2.07  Repayment of Loans; Evidence of Debt.
 
(a)  The Parent Borrower hereby unconditionally promises to pay without any
right of rescission and without duplication whatsoever, including any deduction
for any setoff or counterclaim, to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
follows:
 
(i)  to the extent not previously paid, all Loans shall be due and payable on
the Maturity Date; and
 
(ii)  each repayment of a Loan (or any portion thereof) shall be accompanied by
accrued interest on the amount repaid.
 
-12-
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Parent Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Parent Borrower
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Parent Borrower to
repay the Loans in accordance with the terms of this Agreement.
 
(d)  Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Parent Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.08  Prepayment of Loans.
 
(a)  The Parent Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section.
 
(b)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Parent Borrower or any Subsidiary in respect of any Prepayment
Event, the Parent Borrower shall, within three Business Days after such Net
Proceeds are received, prepay the Loans in an aggregate amount equal to such Net
Proceeds.
 
(c)  In the event and on each occasion that any Senior Net Proceeds (other than
amounts which constitute Net Proceeds) are received by or on behalf of Holdings,
the Parent Borrower or any Subsidiary in respect of any Prepayment Event (as
such term is defined in the Senior Secured Credit Agreement; other than TriMas
Available Proceeds and TriMas Specified Proceeds), the Parent Borrower shall,
within three Business Days after such Senior Net Proceeds are received, prepay
the Loans in an aggregate amount equal to such Senior Net Proceeds; provided
that, in the case of any event described in clause (a) of the definition of the
term “Prepayment Event,” if Holdings or the Parent Borrower shall deliver,
within such three Business Days, to the Administrative Agent a certificate of a
Financial Officer to the effect that Holdings, the Parent Borrower and the
Subsidiaries intend to apply the Senior Net Proceeds from such event (or a
portion thereof specified in such certificate), within 365 days after receipt of
such Senior Net Proceeds, to acquire real property, equipment or other tangible
assets to be used in the business of the Parent Borrower and the Subsidiaries,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Senior
Net Proceeds in respect of such event (or the portion of such Senior Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Senior Net Proceeds therefrom that have not been so applied by the end
of such 365-day period, at which time a prepayment shall be required in an
amount equal to such Senior Net Proceeds that have not been so applied.
 
-13-
 
(d)  In the event that Rent Reserves are imposed with respect to any Equipment
and Machinery relating to any Loans made prior to the Rent Reserve Date, the
Parent Borrower shall repay the Loans in an aggregate amount equal to such Rent
Reserve.
 
(e)  In the event that (i) any default or other event under any Material
Contract shall have occurred and be continuing for a period of 60 days, the
effect of which is to terminate such Material Contract or otherwise adversely
affect any of the Eligible Loan Parties party thereto, or (ii) any party related
thereto (other than an Loan Party) to any Material Contract seeks, voluntarily
or involuntarily, liquidation, reorganization or other relief in respect of its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, then the Parent Borrower shall prepay the Loans in an amount equal to
the greater of (x) any amounts received by any Loan Party in connection with any
such termination or adverse effect related to such Material Contract (including,
but not limited to, as a settlement, payoff or damages related thereto) and (y)
the outstanding amount of the Loans made hereunder based upon the Equipment and
Machinery used in the production of the goods and products related to such
Material Contract.
 
(f)  In the event that an uninsured loss of Collateral shall occur involving,
either singly or in the aggregate, an amount in excess of $1,500,000 the Parent
Borrower shall prepay, within two (2) Business Days after such occurrence, the
Loans in an amount equal to such uninsured loss.
 
(g)  The Parent Borrower shall notify the Administrative Agent by written or fax
notice (or telephone notice promptly confirmed by written or fax notice) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of Loans to be prepaid and, in the case of
a mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10.
 
SECTION 2.09  Fees.
 
(a)  The Parent Borrower agrees to pay to the Administrative Agent for the
account of each Lender (or its designee) a commitment fee, which shall accrue at
7.50% per annum on the average daily unused amount of each Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on March 31, 2006, June 30, 2006 and on the date on which the
Commitments terminate. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)  The Parent Borrower (on behalf of itself) agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Parent Borrower and the
Administrative Agent.
 
(c)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.10  Interest.
 
-14-
 
(a)  The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
 
(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Parent Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loans, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amounts, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternative Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.11  Alternative Rate of Interest.
 
If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by written or fax notice (or telephone notice promptly confirmed
by written or fax notice) and, until the Administrative Agent notifies the
Parent Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as a
Eurocurrency Borrowing, shall be ineffective, and any Eurocurrency Borrowing
that is requested to be continued shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing such Borrowing shall be made as an ABR
Borrowing.
 
SECTION 2.12  Increased Costs.
 
(a)  If any Change in Law shall:
 
-15-
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii)  impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or any
participation thereon;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or maintaining its
obligation to make any such Loan) or reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Parent Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for such additional costs incurred or any such reduction suffered.
 
(b)  If any Lender determines that any Change in Law regarding capital adequacy
or similar requirements or compliance by any Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or similar requirements (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Parent Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
 
(c)  A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Parent
Borrower and shall be conclusive absent manifest error. The Parent Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Parent Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Parent Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.13  Break Funding Payments.
 
 In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Parent Borrower pursuant to Section 2.16, then, in
any such event, the Parent Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be
 
-16-
 
 deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The Parent Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.14  Taxes.
 
(a)  Any and all payments by or on account of any obligation of the Parent
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Parent Borrower shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Parent Borrower
shall make such deductions and (iii) the Parent Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)  In addition, the Parent Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The Parent Borrower shall indemnify the Administrative Agent and each
Lender within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Parent Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Parent Borrower by a
Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Parent Borrower to a Governmental Authority, the Parent Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)  Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Parent Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Parent Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Parent Borrower as will permit such payments to
be made without withholding or at a reduced rate.
 
-17-
 
(f)  If the Administrative Agent or a Lender (or a transferee) determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Parent Borrower or with respect to
which the Parent Borrower has paid additional amounts pursuant to this Section
2.14, it shall pay over such refund to the Parent Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Parent
Borrower under this Section 2.14 with respect to the Taxes or the Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (or transferee) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Parent Borrower, upon the request of
the Administrative Agent or such Lender (or transferee), agrees to repay the
amount paid over to the Parent Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender (or transferee) in the event the Administrative Agent or
such Lender (or Transferee) is required to repay such refund to such
Governmental Authority. Nothing contained in this Section 2.14(f) shall require
the Administrative Agent or any Lender to make available its tax returns or any
other information relating to its taxes which it deems confidential to the
Parent Borrower or any other person.
 
SECTION 2.15  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a)  The Parent Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees or of amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) on or
before the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 12:00
noon, New York City time), on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices as specified by Administrative Agent by reasonably advanced notice
to Parent Borrower from time to time, except that payments pursuant to Sections
2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document of principal or interest in
respect of any Loan shall be made in dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such partici-
 
-18-
 
ations shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Parent Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Parent
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Parent Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Parent Borrower rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the Parent
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Parent Borrower will not
make such payment, the Administrative Agent may assume that the Parent Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the Parent Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
SECTION 2.16  Mitigation Obligations; Replacement of Lenders.
 
(a)  If any Lender requests compensation under Section 2.12, or if the Parent
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)  If any Lender requests compensation under Section 2.12, or if the Parent
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Parent Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Parent Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
 
-19-
 
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Parent
Borrower to require such assignment and delegation cease to apply.
 
ARTICLE III.  REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01  Incorporation by Reference.
 
 Article III of the Senior Secured Credit Agreement (other than Sections 3.01,
3.02, 3.03, 3.05, 3.09, 3.11, 3.13, 3.15, 3.16 and 3.17 thereof) is incorporated
by reference herein, mutatis mutandis, as if a part hereof; provided that (a)
references to “Foreign Subsidiary Borrowers,” “Information Memorandum” and
“Letters of Credit” shall be disregarded, (b) the words “Agreement,” “Effective
Date,” “Loan,” “Loan Documents,” “Material Adverse Effect,” “Transactions” shall
be used with the meaning provided in Section 1.01 hereof, (c) reference to
Section 6.02 shall be a reference to Section 6.02 hereof and (d) references to
December 31, 2001 shall be deemed references to January 2, 2005.
 
SECTION 3.02  Organization; Powers.
 
 Each of Holdings, the Parent Borrower and its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
SECTION 3.03  Authorization; Enforceability.
 
 The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action. This
Agreement has been duly executed and delivered by each of Holdings and the
Parent Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Parent
Borrower or such Loan Party (as the case may be), enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.04  Governmental Approvals; No Conflicts.
 
 The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (x) such
as have been obtained or made and are in full force and effect, (y) filings
necessary to perfect Liens created under the Loan Documents and (z) consents,
approvals, registrations, filings or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of Holdings, the Parent Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon Holdings, the Parent Borrower or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by Holdings,
the Parent Borrower or any of its Subsidiaries, except for violations, defaults
or the creation of such rights that could not reasonably be expected to result
in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Parent Borrower or any of
its Subsidiaries, except Liens created under the Loan Documents and Liens
permitted by Section 6.02.
 
-20-
 
SECTION 3.05  Properties.
 
 Each of the Eligible Loan Parties has (or will have upon purchase thereof) good
title to the Equipment and Machinery.
 
SECTION 3.06  Taxes.
 
 Each of Holdings, the Parent Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which Holdings, the Parent Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.07  Disclosure.
 
 Each of Holdings and the Parent Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which Holdings,
the Parent Borrower or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Holdings and the Parent Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such projections were
prepared.
 
SECTION 3.08  Insurance.
 
 As of the Effective Date, all premiums due in respect of material insurance
policies (including the policies covering the Equipment and Machinery)
maintained by or on behalf of Holdings, the Parent Borrower and the Subsidiaries
as of the Effective Date have been paid.
 
SECTION 3.09  Solvency.
 
 Each of Holdings and the Parent Borrower represents and warrants to the Lenders
that on the Effective Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of such Loans, (a) the
fair value of the assets of each Loan Party, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Loan Parties, on
a consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Effective Date and the making of
each Loan hereunder.
 
SECTION 3.10  Senior Indebtedness.
 
 Each of Holdings and the Parent Borrower represents and warrants to the Lenders
that to the extent any Subordinated Debt is outstanding, the Obligations
constitute “purchase money obligations” or “Senior Indebtedness” under and as
used in the Subordinated Debt Documents and constitute “Indebtedness of the
Parent Borrower or any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets” under and as used in
the Senior Secured Credit Agreement.
 
SECTION 3.11  Security Documents.
 
Each of Holdings and the Parent Borrower represents and warrants to the Lenders
that the Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral and, when financing statements
in appropriate form are filed in the offices specified on Sched-
 
-21-
 
ule 6 to the Perfection Certificate, the security interest created by the
Security Agreement shall constitute a perfected security interest in all right,
title and interest of the grantors thereunder in such Collateral, in each case
prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 6.02 hereof.
 
SECTION 3.12  Anti-Terrorism Law.
 
 Each of Holdings and the Parent Borrower represents and warrants to the Lenders
that:  No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any laws, regulations or orders relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.
 
(b)  No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i)  a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii)  a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii)  a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv)  a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v)  a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(c)  No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
SECTION 3.13  Non-Guarantor Subsidiaries.
 
 Each of Holdings and the Parent Borrower represents and warrants to the Lenders
that none of the Non-Guarantor Subsidiaries are guarantors of any of the
obligations arising under or related to the Senior Secured Credit Facility.
 
SECTION 3.14  Accura Tool & Mold, Inc.
 
Each of Holdings and the Parent Borrower represents and warrants to the Lenders
that the fair market value of the assets of Metaldyne Accura Tool & Mold, Inc.
(“Accura”) is less than $100,000 and that Accura’s net income for the most
recently completed twelve month period is less than $100,000.
 
-22-
 
    ARTICLE IV.  CONDITIONS
 
SECTION 4.01  Effective Date.
 
 The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)  The Administrative Agent shall have received from each Lender and each Loan
Party either (i) a counterpart of this Agreement and each other Loan Document to
which it is a party, signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include fax transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement or such Loan Document.
 
(b)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(c)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 and setting forth
the list of Material Contracts.
 
(d)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.
 
(e)  The Administrative Agent shall have received evidence that the insurance
and related endorsements required by Section 5.08 hereof and the Security
Documents are in effect.
 
(f)  All material consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Transactions shall
have been obtained.
 
(g)  There shall be no litigation or administrative proceeding that has had or
is reasonably likely to have a material adverse effect on the ability of the
parties to consummate the Transactions or the other transactions contemplated
hereby.
 
(h)  The consummation of the Transactions shall not (a) violate any applicable
law, statute, rule or regulation or (b) conflict with, or result in a default or
event of default under, any material indenture or other agreement or Holdings or
any of its subsidiaries.
 
(i)  The Administrative Agent shall have received fully executed copies of the
Ford PPAP and the GM PPAP each in form and substance reasonably satisfactory to
Administrative Agent.
 
(j)  The Administrative Agent shall have received an opinion of each of Cahill,
Gordon & Reindel LLP and Foley and Lardner LLP addressed to Administrative Agent
and Lenders as to such matters as Administrative Agent may reasonably request.
 
-23-
 
SECTION 4.02  Each Draw Date.
 
 The obligation of each Lender to make a Loan on any Draw Date (including the
Effective Date, if the Effective Date is also a Draw Date) is subject to receipt
of the request therefor in accordance herewith and to the satisfaction of the
following conditions:
 
(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing;
 
(b)  At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing;
 
(c)  A purchase of Equipment and Machinery by an Eligible Loan Party pursuant to
an Eligible Contract shall have occurred substantially simultaneously with the
making of such Loan (unless such Equipment and Machinery was purchased prior to
the Effective Date in which case such purchase shall have occurred within one
hundred eighty (180) days prior to the Effective Date) and the consummation of
such purchase and the making of the Loans hereunder shall not (i) violate any
applicable law, statute, rule or regulation or (ii) conflict with, or result in
a default or event of default under, any material indenture or other agreement
of Holdings or any of its subsidiaries;
 
(d)  The Administrative Agent shall have received financing statements on Form
UCC-1 (or amendments thereto on Form UCC-3 to make additions to the description
of Collateral) and other instruments in appropriate form, as necessary, or in
the reasonable opinion of the Administrative Agent, desirable to perfect the
Liens granted by the Security Agreement along with such documentation as shall
be reasonably acceptable to the Administrative Agent from the Collateral Agent
under the Senior Secured Credit Agreement (i) stating that such Equipment and
Machinery and any General Intangibles and Proceeds related thereto are not
subject to a Lien thereunder and (ii) releasing any Liens which may have been
previously granted on such assets described in clause (i) above; and
 
(e)  The Administrative Agent shall have received a Perfection Certificate (or a
supplement thereto) that is accurate as of such Draw Date after giving effect to
all purchases of Equipment and Machinery through and including such Draw Date.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
Holdings and the Parent Borrower on the date thereof as to the matters specified
in paragraphs (a), (b) and (c) of this Section.
 
ARTICLE V.  AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, Holdings and the Parent Borrower covenant and agree with the Lenders that:
 
SECTION 5.01  Financial Statements and Other Information.
 
 Holdings and the Parent Borrower will furnish to Administrative Agent and to
each Lender each of the financial statements and other information required to
be provided (and within the same time periods) to lenders under Section 5.01 of
the Senior Secured Credit Agreement.
 
SECTION 5.02  Notices of Material Events.
 
-24-
 
 Holdings and the Parent Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Parent Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Parent Borrower and its Subsidiaries in an aggregate
amount exceeding $10,000,000; and
 
(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
SECTION 5.03  Information Regarding Collateral.
 
The Parent Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s legal name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. The Parent Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless
written notice has been delivered to the Administrative Agent, together with all
applicable information to enable the Administrative Agent to make all filings
under the Uniform Commercial Code or otherwise that are required in order for
the Administrative Agent (on behalf of the Secured Parties) to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.


(a)  Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01 of
the Senior Secured Credit Agreement, the Parent Borrower (on behalf of itself
and the other Loan Parties) shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Parent Borrower (i) setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section and (ii) certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Security Agreement for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).
 
SECTION 5.04  Existence; Conduct of Business.
 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges,
 
-25-

 
franchises, patents, copyrights, trademarks and trade names the loss of which
would have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 of the Senior Secured Credit Agreement or disposition permitted by
Section 6.03 herein.
 
SECTION 5.05  Payment of Obligations.
 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Holdings, the Parent Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.06  Maintenance of Properties.
 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Subsidiaries to, keep and maintain all Collateral in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any disposition permitted under Section 6.03 herein or (x) any
merger, consolidation, liquidation or dissolution of Loan Parties that are not
Eligible Loan Parties or (y) any merger or consolidation of Eligible Loan
Parties to the extent Section 5.09 hereof is complied with and (i) if Parent
Borrower is a party thereto, the Parent Borrower is the surviving entity of such
merger or consolidation and (ii) otherwise, such Eligible Loan Party is the
surviving entity of such merger or consolidation.


SECTION 5.07  Casualty and Condemnation.
 
 The Parent Borrower (a) will furnish to the Administrative Agent and the
Lenders prompt written notice of casualty or other insured damage to any
material portion of any Collateral having a book value or fair market value of
$100,000 or more or the commencement of any action or proceeding for the taking
of any Collateral having a book value or fair market value of $100,000 or more
or any part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.
 
SECTION 5.08  Use of Proceeds.
 
 The Parent Borrower will use on each Draw Date the proceeds of the Loans (which
Loans shall not exceed an amount equal to (i) the product of (x) the Cost of the
Equipment and Machinery being financed on such Draw Date by (y) the Advance
Rate, minus (ii) with respect to any Loans made after the Rent Reserve Date, the
applicable Rent Reserves) only for (A) the purchase of Equipment and Machinery
and (B) the payment of fees and expenses payable by an Eligible Loan Party in
connection with the acquisition of such Equipment and Machinery. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Schedule 5.08 sets forth the Cost for each
piece of Equipment and Machinery, an accurate description of each piece of
Equipment and Machinery, the Eligible Location where it is expected to be
located and the Eligible Loan Party that has purchased or will be purchasing
such Equipment and Machinery.
 
SECTION 5.09  Insurance.
 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar
 
-26-
 
business or having similar properties similarly situated) may be effected
through self-insurance, provided adequate reserves therefor, in accordance with
GAAP, are maintained. In addition, each of Holdings and the Parent Borrower
will, and will cause each of its Subsidiaries to, maintain all insurance
required to be maintained pursuant to the Security Documents. The Parent
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. All
insurance policies or certificates (or certified copies thereof) with respect to
such insurance maintained for the Collateral shall be endorsed to the
Administrative Agent’s reasonable satisfaction for the benefit of the
Administrative Agent and Lenders (including, without limitation, by naming the
Collateral Agent as loss payee or additional insured, as appropriate).


SECTION 5.10  Books and Records; Inspection and Audit Rights.

 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Eligible Loan Parties to, keep proper books of record and accounts in which
full, true and correct entries are made of all dealings and transactions in
relation to the Equipment and Machinery. In relation to the Equipment and
Machinery, each of Holdings and the Parent Borrower will, and will cause each of
the Eligible Loan Parties to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect any of the properties in which Equipment and Machinery is located and to
examine and make extracts from its books and records, all at such reasonable
times and as often as reasonably requested.
 
SECTION 5.11  Compliance with Laws.
 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.12  Landlords’ Waiver and Consent.
 
 Each Eligible Loan Party shall use commercially reasonable efforts to obtain a
landlord’s waiver and consent, in form and substance reasonably satisfactory to
Administrative Agent, from the lessor of each leased location where any
Equipment and Machinery is located; provided, however, if any such waivers are
not received by Administrative Agent (i) for Equipment and Machinery financed
from and including the Effective Date through and including the Rent Reserve
Date, by the Rent Reserve Date and (ii) for all Equipment and Machinery financed
after the Rent Reserve Date, on the applicable Draw Date for such Equipment and
Machinery, then the Administrative Agent may, at its option, or shall at the
request of any Lender, impose a Rent Reserve with respect thereto in an amount
equal to two (2) months of all the rental and related payments in respect of any
such location (a “Rent Reserve”). The Administrative Agent agrees to provide
Parent Borrower with ten (10) days’ prior written notice of any implementation
of Rent Reserves; provided that the failure of the Administrative Agent to
provide such notice or any error therein shall not in any manner affect the
implementation of the Rent Reserve or the obligation of the Parent Borrower to
repay the Loans in accordance with the terms of this Agreement.
 
SECTION 5.13  Non-Guarantor Subsidiaries.
 
 Each of Holdings and the Parent Borrower will, and will cause each of the
Subsidiaries to, cause any Non-Guarantor Subsidiary who subsequently becomes a
guarantor under the Senior Secured Credit Agreement to become a guarantor of the
Obligations hereunder and to execute and deliver to the Administrative Agent a
joinder agreement in the form and substance of Annex I to the Guarantee
Agreement.


SECTION 5.14  Further Assurances.
 
 The Parent Borrower will, and will cause each Subsidiary Loan Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust, landlord
waivers and other documents), which may be required under any applicable law, or
which the Administrative Agent or the Required Lenders may reasonably request,
to cause the Collateral and Guarantee Requirements to be and remain satisfied,
all at the expense of the
 
-27-
 
Loan Parties. The Parent Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
 
ARTICLE VI.  NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of Holdings and the Parent Borrower (as to itself only) covenants and
agrees with the Lenders that:
 
SECTION 6.01  Incorporation by Reference.
 
 Sections 6.01, 6.03, 6.04, 6.07, 6.08, 6.09, 6.10, 6.11, 6.13, 6.14, 6.15 and
6.16 of the Senior Secured Credit Agreement (collectively, the “Incorporated
Negative Covenants”) are incorporated by reference herein, mutatis mutandis, as
if a part hereof; provided that (a) references to (i) “Lenders” shall be a
reference to “Lenders” as defined in Section 1.01 hereof and (ii) “Default”
shall mean a Default under this Agreement; (b) unless expressly provided
otherwise herein and solely for the purpose of this Section 6.01, all defined
terms used in Incorporated Negative Covenants shall be references to defined
terms as defined in the Senior Secured Credit Agreement; (c) unless expressly
provided otherwise herein and solely for the purpose of this Section 6.01, all
section references made in Incorporated Negative Covenants shall be references
to sections of the Senior Secured Credit Agreement; and (d) notwithstanding
anything to the contrary, this Agreement and the transactions contemplated
hereby shall not be deemed to violate any provision of this Agreement as
incorporated by reference herein.


SECTION 6.02  Liens.
 
 Section 6.02 of the Senior Secured Credit Agreement is incorporated by
reference herein, mutatis mutandis, as if a part hereof; provided that unless
expressly provided otherwise herein and solely for the purpose of this Section
6.02, all defined terms used in section 6.02 of the Senior Secured Credit
Agreement shall be references to defined terms as defined in the Senior Secured
Credit Agreement; and solely for the purpose of this Section 6.02, all section
references made in Section 6.02 of the Senior Secured Credit Agreement shall be
references to sections of the Senior Secured Credit Agreement; provided further
that, notwithstanding anything to the contrary, the Parent Borrower will not and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any Collateral now owned or hereafter acquired by it, or assign or sell
any income or revenues or rights in respect of any thereof, except (a) Liens
created under the Loan Documents, (b) Permitted Encumbrances and (c) Liens on
inventory (to the extent such inventory constitutes proceeds of the Equipment
and Machinery) granted in connection with the Senior Secured Credit Agreement.
 
SECTION 6.03  Asset Sales.
 
 Section 6.05 of the Senior Secured Credit Agreement is incorporated by
reference herein, mutatis mutandis, as if a part hereof; provided that unless
expressly provided otherwise herein and solely for the purpose of this Section
6.03, all defined terms used in section 6.05 of the Senior Secured Credit
Agreement shall be references to defined terms as defined in the Senior Secured
Credit Agreement; and solely for the purpose of this Section 6.03, all section
references made in Section 6.05 of the Senior Secured Credit Agreement shall be
references to sections of the Senior Secured Credit Agreement; provided further
that, notwithstanding anything to the contrary therein, neither Holdings nor the
Parent Borrower will, nor will Holdings or the Parent Borrower permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any Collateral
(which shall include any sale, transfer, lease or other disposition of any
Subsidiary that owns Collateral) without the consent of the Requisite Lenders
(not to be unreasonably withheld) and unless (a) any such sale, transfer, lease
or other disposition of Collateral shall be made for not less than the
outstanding financed Loan amount for such Collateral and for 100% cash
consideration and (b) the proceeds of any such sale, transfer, lease or other
disposition of Collateral shall be used to repay the Loans in accordance with
Section 2.08 hereof.
 
-28-
 
SECTION 6.04  Sale and Leaseback Transactions.
 
 Section 6.06 of the Senior Secured Credit Agreement is incorporated by
reference herein, mutatis mutandis, as if a part hereof; provided that unless
expressly provided otherwise herein and solely for the purpose of this Section
6.04, all defined terms used in Section 6.06 of the Senior Secured Credit
Agreement shall be references to defined terms as defined in the Senior Secured
Credit Agreement; and solely for the purpose of this Section 6.04, all section
references made in Section 6.06 of the Senior Secured Credit Agreement shall be
references to sections of the Senior Secured Credit Agreement; provided further
that, notwithstanding anything to the contrary therein, neither Holdings nor the
Parent Borrower will, nor will Holdings or Parent Borrower permit any Eligible
Loan Party to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any real property in which Equipment and Machinery is
located, whether now owned or hereinafter acquired, and thereafter rent or lease
such property, unless (i) such Eligible Loan Party shall first obtain a
landlord’s waiver and consent, in form and substance reasonably satisfactory to
Administrative Agent, from the lessor of such real property where such Equipment
and Machinery is located or (ii) if such Eligible Loan Party is unable to
procure such landlord’s waiver and consent, Administrative Agent has implemented
a Rent Reserve.
 
SECTION 6.05  Transfer of Equipment and Machinery.
 
 No Eligible Loan Party shall transfer title or possession of any Equipment and
Machinery to any other Person, except (w) as permitted by Section 6.03 hereof,
(x) to another Eligible Loan Party, (y) to another Loan Party in accordance with
Section 5.05 herein, or (z) in all other cases with the prior written consent of
the Administrative Agent.
 
SECTION 6.06  X-22 Platform Products.
 
 No Eligible Loan Party shall manufacture or produce any X-22 Platform Products
without such X-22 Platform Products being substantially produced or manufactured
by the X-22 Equipment and Machinery.
 
SECTION 6.07  Changes to Material Contracts.
 
 Holdings and the Parent Borrower shall not and shall not cause or permit any of
their Subsidiaries to change or amend the terms of any of the Material Contracts
in a manner that would adversely affect, as concerns Holdings, Parent Borrower
or any of their Subsidiaries, the economic value of such Material Contracts.
 
SECTION 6.08  Accura.
 
 Accura shall not (i) acquire any assets, (ii) incur any liabilities other than
for ordinary course franchise taxes and similar maintenance fees or (iii) engage
in any business activities. In addition, no Loan Party shall make any loans or
advances to Accura.

     
ARTICLE VII.  EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur (it being
understood and agreed that to the extent (i) any provision of the Senior Secured
Credit Agreement is amended, waived or otherwise modified to prevent or cure an
event of default thereunder and solely to the extent such provision is
incorporated by reference herein, such amendment, waiver or other modification
is automatically incorporated by reference herein, mutatis mutandis, without any
further action on the part of the Parent Borrower, the Administrative Agent or
any Lender thereby preventing or curing any correlated Event of Default
hereunder and (ii) any of the Lenders or the Administrative Agent (as such terms
are used in the Senior Secured Credit Agreement) receive in connection with any
such amendment, waiver or modification described in subsection (i) above (A) any
increased interest rate (including any interest payable under Section 2.13(c) of
the Senior Secured Credit Agreement), then the interest rate hereunder shall be
increased by the same number of basis points as the interest rate under the
Senior Secured Credit Agreement was increased or (B) any fees or any other
compensation, other than in connection with a complete refinancing of the Senior
Secured Credit Agreement (collectively, the “Fees”), then the Parent Borrower
shall pay the Lenders hereunder at the time of such payment under the Senior
Secured Credit Agreement, pro rata, an amount equal to the product of (x) the
aggregate Commitment plus (without duplication) any Loans out-
 
-29-
 
standing hereunder by (y) a fraction, the numerator of which is the Fees and the
denominator of which is the total Commitments plus (without duplication) the
total Loans outstanding under the Senior Secured Credit Agreement):
 
(a)  the Parent Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
 
(b)  the Parent Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of
Holdings, the Parent Borrower or any Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)  Holdings or the Parent Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Sections 5.03, 5.08 or 5.09
herein, Article VI herein or Section 5.04 of the Senior Secured Credit Agreement
as incorporated by reference herein, mutatis mutandis;
 
(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Parent Borrower (which notice will be given at the request of any Lender);
 
(f)  Holdings, the Parent Borrower or any Subsidiary shall fail to make any
payment of principal or interest in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace period with respect thereto;
 
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Parent Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Borrower or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
-30-
 
(i)  Holdings, the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Borrower or any Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)  Holdings, the Parent Borrower or any Subsidiary shall become unable, admit
in writing in a court proceeding its inability or fail generally to pay its
debts as they become due;
 
(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against Holdings, the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Parent Borrower or any Subsidiary to
enforce any such judgment;
 
(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on Holdings,
the Parent Borrower and its Subsidiaries;
 
(m)  any Lien covering property purported to be created under any Security
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any Collateral, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents;
 
(n)  the Guarantee Agreement shall cease to be, or shall have been asserted not
to be, in full force and effect;
 
(o)  Holdings, the Parent Borrower or any Subsidiary shall challenge the
subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or unenforceable or that the Obligations of the Parent Borrower, or
the Obligations of Holdings or any Subsidiary under the Guarantee Agreement, are
not senior indebtedness under the subordination provisions of the Subordinated
Debt, or any court, tribunal or government authority of competent jurisdiction
shall judge the subordination provisions of the Subordinated Debt to be invalid
or unenforceable or such Obligations to be not senior indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms; or
 
(p)  a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Parent
Borrower described in clause (h) or (i) of this Article) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to
 
-31-
 
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Parent Borrower; and in case of any
event with respect to the Parent Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Parent Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Parent Borrower.
 
ARTICLE VIII.  THE ADMINISTRATIVE AGENT
 
Each of the Lenders hereby irrevocably appoints the Administrative as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Parent Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Parent Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Parent Borrower, or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing be-
 
-32-
 
lieved by it to be genuine and to have been signed or sent by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Parent Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Parent Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Parent Borrower
to appoint a successor from among the Lenders. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
The Lenders identified in this Agreement as the Syndication Agent and the
Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the Syndication Agent or the
Documentation Agents shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the Syndication Agent and the Documentation Agents as it makes with respect
to the Administrative Agent or any other Lender in this Article VIII.


 
-33-
 
ARTICLE IX.  MISCELLANEOUS
 
SECTION 9.01  Notices.
 
 Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
 
(a)  if to the Parent Borrower or Holdings at Metaldyne Corporation, 47659
Halyard Drive, Plymouth, MI 48170, and
 
(b)  if to the Administrative Agent, to the attention of Vanessa Gomez at Credit
Suisse, Eleven Madison Avenue, New York, NY 10010.
 
Any party may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 9.02  Waivers; Amendments.
 
(a)  No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.


(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Parent Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than as expressly provided herein),
or reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release any
Subsidiary Loan Party from its Guarantee under the Guarantee Agreement (except
as expressly provided in the Guarantee Agreement), or limit its liability in
respect of such Guarantee, without the written consent of each Lender, (vii)
release any material portion of the Col-
 
-34-
 
lateral from the Liens of the Security Documents, without the written consent of
each Lender or (viii) change the Advance Rate without the consent of the
Supermajority Lenders; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, (i) Parent Borrower may, with the written consent of the
Administrative Agent, supplement Schedule 5.08 and/or Schedule 2 to add
additional Equipment and Machinery and/or Eligible Locations, as applicable,
and, upon Administrative Agent’s receipt of each supplement which Administrative
Agent has consented to, such Equipment and Machinery and Eligible Locations, as
applicable, shall be deemed added to Schedule 5.08 and Schedule 2, as
applicable; and (ii) any provision of this Agreement may be amended by an
agreement in writing entered into by the Parent Borrower, the Required Lenders
and the Administrative Agent if (A) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (B) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.


SECTION 9.03  Expenses; Indemnity; Damage Waiver.
 
(a)  The Parent Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel in each applicable
jurisdiction for the Administrative Agent, in connection with the syndication of
the credit facility provided for herein, due diligence investigation, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b)  The Parent Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
 
(c)  To the extent that the Parent Borrower fail to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. For purposes hereof, a
 
-35-
 
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Term Loans and unused Commitments at the time.


(d)  To the extent permitted by applicable law, the Parent Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
 
(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04  Successors and Assigns.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Parent
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or a Lender Affiliate, Administrative
Agent and the Parent Borrower must give its prior written consent to such
assignment (which consent in each case shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender (or Related Lenders) subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Agent, manually), shall pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent), and such other
documents as are required by Section 2.14(e) herein; and provided further that
any consent of the Parent Borrower otherwise required under this paragraph shall
not be required if an Event of Default under Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of the Parent Borrower to such assignee under Section 2.12, 2.13 or
2.14 shall be limited to the amount, if any, that would have been payable
thereunder by the Parent Borrower in the absence of such assignment), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a
 
-36-
 
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
 
(c)  The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Holdings, the
Parent Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(d)  Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(e)  Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Holdings,
the Parent Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Parent
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.09(c) as though it were a Lender.
 
(f)  A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Parent Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Parent Borrower to comply
with Section 2.14(e) as though it were a Lender.
 
-37-
 
(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



SECTION 9.05  Survival.
 
 All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents (whether incorporated by reference or otherwise)
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2, 13, 2.14 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06  Counterparts; Integration; Effectiveness.
 
 This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9.07  Severability.
 
 Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


SECTION 9.08  Right of Setoff.
 
 If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Parent Borrower against any of and all the
obligations of the Parent Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
 
-38-
 
SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.
 
(b)  Each of Holdings and the Parent Borrower hereby irrevocably and
unconditionally submit, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Parent Borrower, or its properties in the courts
of any jurisdiction.
 
(c)  Each of Holdings and the Parent Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.



SECTION 9.10  WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11  Headings. 
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 9.12  Confidentiality.
 
Section 10.12 of the Senior Secured Credit Agreement is incorporated by
reference herein as if it were a part hereof; provided (a) that references to
the “Foreign Subsidiary Borrowers,” and “Issuing Bank” shall be disregarded and
(b) references to the “Administrative
 
-39-
 
Agent,” “Agreement,” “Lenders,” and “Loan Documents” shall each be used as
defined in Section 1.01 hereof. Notwithstanding anything to the contrary
contained herein or in Section 10.12 of the Senior Secured Credit Agreement,
Parent Borrower hereby agrees that the Lenders or any Affiliate of the Lenders
may, with the prior written consent of Parent Borrower (which consent shall not
be unreasonably withheld), (i) disclose a general description of the
transactions arising under the Loan Documents for advertising, marketing or
other similar purposes and (ii) use Parent Borrower’s or any Subsidiary Loan
Party’s (as long as such Subsidiary Loan Party is party to the Guarantee
Agreement) name, logo or other indicia germane to such party in connection with
such advertising, marketing or other similar purposes. Parent Borrower shall
not, and shall not permit any of its Affiliates to, use any Lender’s name (or
the name of any of Lenders’ Affiliates) in connection with any of its business
operations, including without limitation, advertising, marketing or press
releases or such other similar purposes, without Lender’s prior written consent
(which consent shall not be unreasonably withheld, except as required by
applicable law, rule or regulation).


SECTION 9.13  Interest Rate Limitation.
 
 Section 10.13 of the Senior Secured Credit Agreement is incorporated by
reference herein as if it were a part hereof.
 
SECTION 9.14  Senior Secured Credit Agreement.
 
 Notwithstanding any cross-references in this Agreement to the Senior Secured
Credit Agreement, this Agreement and the Senior Secured Credit Agreement are
separate and independent agreements and the existence of the cross-references
herein shall not be construed in any manner to mean that the claims under the
Senior Secured Credit Agreement are “substantially similar” (as defined by
section 1122(a) of the bankruptcy code) to this Agreement.
 
[Signature Page Follows]
 
-40-




 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
METALDYNE CORPORATION
 
By: /s/ Jeffrey M. Stafeil
Name: Jeffrey M. Stafeil
Title: Executive Vice President and Chief
Financial Officer





METALDYNE COMPANY LLC
 
By:  /s/ Jeffrey M. Stafeil
Name: Jeffrey M. Stafeil
Title: Executive Vice President and Chief
Financial Officer



CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
By:  /s/ Vanessa Gomez
Name:  Vanessa Gomez
Title:    Vice President
 
By:  /s/ Mikhail Faybusovich
Name:   Mikhail Faybusovich
Title:     Associate



 




 


 